Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s amendments and arguments are persuasive to overcome the objections and rejections under 35 U.S.C. §§ 101 and 112(b) in the Non-Final Office Action of July 26, 2021. Specifically, claims 1-21 provide a practical application, are novel, non-obvious, and do not teach the feature limitations of “a method comprising: storing reference data in a posture dictionary; obtaining a garment identifier identifying a garment worn by a user, the garment including sensors affixed thereto; retrieving sensor position information based on the garment, the sensor position information identifying locations of the sensors on the garment; using the sensor position information to predict locations of the sensors on the user's body, thereby generating predicted locations of the sensors on the user's body; gathering raw motion data generated by the sensors based on the predicted locations of the sensors on the user's body when the user performs exercises or poses; determining a first exercise or pose of the exercises or poses from the raw motion data using the posture dictionary and the predicted locations of the sensors on the user's body; evaluating the user in performing the first exercise or pose relative to the reference data; and presenting content in view of the evaluating of the user.” Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1-21 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715